Citation Nr: 1134675	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  03-32 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an extra-schedular rating pursuant to 38 C.F.R. § 3.321 for post-operative patellofemoral syndrome and arthritis of the right knee, from November 5, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from September 1989 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2003 and October 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The case was most recently before the Board in June 2010.  At that time, the Board denied entitlement to an initial schedular rating in excess of 20 percent for post-operative patellofemoral syndrome of the right knee and denied entitlement to an initial schedular rating in excess of 10 percent for arthritis of the right knee.  The Board also remanded the issue of entitlement to an extra-schedular rating pursuant to 38 C.F.R. § 3.321 for post-operative patellofemoral syndrome and arthritis of the right knee, from November 5, 2002, to the agency of original jurisdiction (AOJ) for consideration of whether the case should be referred for a determination of whether the assignment of an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b) in regards to the Veteran's service-connected right knee disabilities.

In the June 2010 decision, the Board referred a claim of service connection for a right hip disability to the AOJ.  It does not appear that this issue has been addressed and it is again referred to the AOJ.


FINDING OF FACT

The Veteran's case was referred to the Director of Compensation and Pension Service for extra-schedular consideration and, in September 2010, the Director of Compensation and Pension Service determined that an extra-schedular rating is not warranted for the Veteran's service-connected right knee disabilities.



CONCLUSION OF LAW

The Board does not possess the authority to award an extra-schedular rating; therefore there is no remaining allegation of error of fact or law concerning this appeal.  38 U.S.C.A. §§ 1155, 7104, 7105 (West 2002); 38 C.F.R. § 3.321 (2010); Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

(The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  The VCAA sets forth the VA's duties to notify and assist veterans regarding their claims.  As discussed in the June 2010 Board decision, VA's duties were met regarding the underlying schedular rating claims.  Notification or further evidentiary development of the case in accordance with the VCAA is not necessary.  This is so, because, as detailed below, the case will be dismissed as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).)

As noted in the introduction, in June 2010, the Board considered and denied initial schedular ratings in excess of 20 percent for post-operative patellofemoral syndrome of the right knee and in excess of 10 percent for arthritis of the right knee.  The Board found that the evidence of record showed that the Veteran's service-connected right knee disabilities had been manifested by arthritis with pain, tenderness, swelling, crepitus, minimal effusion, and atrophy.  Additionally, functional loss had equated to flexion of no worse than 90 degrees with full extension.  Moreover, severe recurrent subluxation or instability had not been shown.

The Board evaluated the evidence in the context of the rating criteria pertaining to arthritis and the knees.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2010).  As noted in the June 2010 decision, disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

A July 2008 joint motion for remand that was granted by the United States Court of Appeals for Veterans Claims (Court) indicated that the Board must address whether the Veteran is entitled to extra-schedular consideration.  See 38 C.F.R. § 3.321(b) (2010).  The joint motion stated that the record reflects that there are reports that show that the Veteran's service-connected conditions interfered with his employment.

In July 2010, pursuant to the Board's June 2010 remand, the Appeals Management Center (AMC) considered whether the case should be referred for a determination of whether the assignment of an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b) in regards to the Veteran's service-connected right knee disabilities.  The AMC found that the case should be referred and forwarded the claims file to the Director of Compensation and Pension Service (C & P).

In September 2010, the C & P Director reviewed the evidence in the claims file and noted that the Veteran had been employed as a laborer at Sealy Mattress since August 24, 1994.  Additionally, it was noted that information provided by the Veteran's employer in July 2003 indicated that the Veteran was still employed although he had been off for medical reasons since November 2002.  The C & P Director found that the evidence in the Veteran's case did not establish that his service-connected right knee disabilities are more disabling than anticipated by the current schedular ratings.  The C & P Director determined that the Veteran is not entitled to an evaluation in excess of 20 percent for post-operative patellofemoral syndrome of the right knee or in excess of 10 percent for arthritis of the right knee on an extra-schedular basis under 38 C.F.R. § 3.321(b).

The regulation in question provides that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the RO or the Board.  Id.  

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  This task is also to be performed by the RO or the Board.  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of [C & P] for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).  

As noted previously, the AMC forwarded the claims file to the C & P Director; that is, the case was referred to the Director for consideration of entitlement to an extra-schedular rating for the Veteran's two service-connected right knee disabilities.  As set forth above, this action presupposes that the first two Thun elements were met.  That is, the AMC determined that the Veteran's right knee disabilities present such an exceptional disability picture that the available schedular evaluations are inadequate and the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  The claim cannot reach the third Thun element without the first two being established.  Thus, the AMC impliedly determined that the first two Thun elements were met when the case was referred to the C & P Director.  (The Board notes that the AOJ's findings concerning the first two Thun elements are not binding on the C & P Director or the Board.  Anderson, 22 Vet. App. at 428.)

Here, the Veteran's case was referred to the C & P Director who determined that the Veteran was not entitled to an evaluation in excess of 20 percent for post-operative patellofemoral syndrome of the right knee or in excess of 10 percent for arthritis of the right knee on an extra-schedular basis under 38 C.F.R. § 3.321(b).  Because the case has already been referred to the C & P Director, there is effectively no longer any remaining allegation of error of fact or law concerning the claim on appeal.  That is, the Board has no authority to award a higher rating on an extra-schedular basis or compel the C & P Director (or the Under Secretary for Benefits) to do so.  When there is no remaining allegation of error of fact or law concerning an appeal, the Board may dismiss the claim.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).

To explain further, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) addressed the matter when it reviewed and affirmed the Court's Thun decision.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Significantly, the Federal Circuit's Thun decision was also subsequent to the Court's Anderson decision.  The Federal Circuit expressly stated that "only the Under Secretary [for Benefits] and the [C & P] Director have the authority to award an extra-schedular rating."  Thun, 572 F.3d at 1370 (emphasis added).  The Federal Circuit found that, at a minimum, the ROs and the Board were intended to play some role in evaluating a claim for an extra-schedular rating.  Id.  However, "[p]ermitting the regional offices and the Board to issue a 'field station submission' in which they recommended extra-schedular consideration still reserves to the Under Secretary and the Director the ultimate authority to 'approve' those recommendations based on whether the Veteran should receive an extra-schedular rating 'to accord justice.'"  Id. (emphasis added).

The Federal Circuit, in fact, stated that the Court held that "while the Under Secretary for Benefits and the Director of the Compensation and Pension Service are the only individuals authorized to assign an extra-schedular rating, [ROs] and the Board of Veterans' Appeals may conduct initial screening of disability claims and may refer . . . only those claims that meet two of the three regulatory criteria for extra-schedular consideration."  Thun, 572 F.3d at 1367 (citing Thun, 22 Vet. App. at 111).  Lastly, the Federal Circuit stated that its interpretation did not restrict the opportunity for judicial review.  "If the regional office or the Board makes factual findings adverse to the claimant with regard to the extra-schedular claim, those findings will be reviewable by the Veterans Court . . . just as would be the case if those findings were made by the Under Secretary or the Director."  Thun, 572 F.3d at 1371.

Given the Federal Circuit's interpretation of the extra-schedular provisions of 38 C.F.R. § 3.321(b), only the C & P Director or Under Secretary for Benefits have the authority to award an extra-schedular rating.  The Board possesses no such authority be it in the first instance or any instance.  The Court, in Anderson, indicated that the Board may have purview over the third Thun element.  See Anderson, 22 Vet. App. at 428-29.  However, as noted previously, Anderson was decided before the Federal Circuit affirmed the Court's Thun case and interpreted its meaning as well as that of 38 C.F.R. § 3.321(b).

The concurrence opinion in Anderson, although addressing a different aspect of the extra-schedular process, provided some insight into why the Federal Circuit's holding is the appropriate result.  The concurrence noted that the delegation of authority for the Director of C & P to assign an extra-schedular rating is appropriate, given that the Director of C & P has been delegated the authority to draft the rating schedule, based on "as far as practicable, upon average impairments of earning capacity resulting from such injuries in civil occupations."  Anderson, 22 Vet. App. at 431 (Schoelen, J., concurring) (citing 38 U.S.C. §§ 501(a), 1155; 38 C.F.R. §§ 2.6(b)(1), 3.100).  "This makes the Director of C & P uniquely suited to determining what extraschedular rating level is warranted.   On the other hand, the RO and the Board have expertise in applying facts of each respective case to the rating schedule."  Id. (citing Moore v. Nicholson, 21 Vet. App. 211, 218 (2007)).  

The role of the Board is to apply the laws and regulations to the facts of the case.  See 38 U.S.C.A. § 7104 (West 2002).  The provisions of 38 C.F.R. § 3.321(b) allow that an extra-schedular rating will be assigned so as to "accord justice."  Justice is "the principle or ideal of moral rightness."  Webster's II New Riverside University Dictionary 659, 660 (1988).  The Board, however, does not address such matters except in the limited application of the first two steps as set forth in Thun.  The authority to decide the equitable question set forth in the third step in Thun-the assignment of ratings necessary to accord justice-is entrusted to the Director or Under Secretary, not the Board.  Cf. Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (only the Secretary, and not the Court or the Board, has the authority to award equitable relief under 38 U.S.C.A. § 503(a)).

In sum, with respect to the assignment of an extra-schedular rating to "accord justice" (i.e. equity), only the Under Secretary for Benefits and the C & P Director have been delegated the authority to award the extra-schedular rating.  Thun, 572 F.3d at 1370.  In the Veteran's case, because the Board does not possess the authority to accord justice (or have any basis for arriving at an equitable determination) by awarding an extra-schedular rating, there is no allegation of error of fact or law concerning this appeal over which the Board has jurisdiction, and the Board finds that the appeal before the Board must therefore be dismissed.  See 38 U.S.C.A. § 7105(d)(5).


ORDER

The appeal is dismissed.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


